DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 2/23/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 2/23/2021 are sufficient to overcome all prior grounds of rejection. Claims 1-10, 15, 17, & 19-22 are indicated as allowable below. New grounds of rejection for claims 11-14 & 16 respectfully follow.

Claim Objections
Claims 11, 20, & 21 are objected to because of the following informalities: The claims recite that "both the low and high pressure fluid lines [of the first and second fracturing pumps] are provided on the same side of" the respective pump. The examiner respectfully requests this be amended to recite "…are provided on the same side of the fracturing pump transport". This is Applicant's intent, per the examiner's understanding from an interview with Applicant's Representative (summary attached). But the current phrasing ("same side of the fracturing pump") would appear to require that they are on the same planar surface of the pump. There does not appear to be clear support for that interpretation in the originally filed specification and could be viewed as improper New Matter under 112(a). For the purposes of examination, the limitations have been interpreted as recited "on the same side of the fracturing pump transport" as discussed above. If the examiner's understanding of Applicant's intent is incorrect, the examiner respectfully requests elaboration in the form of amendments or written arguments.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0068031 (Gambier) in view of US 2015/0275891 (Chong), which has an earliest effective filing date of March 31st, 2014.
	Independent claim 11: Gambier discloses a fracturing pump transport (figs 1 & 6) comprising:
	a first fracturing pump (first one of the plurality of "pump 22" - ¶ 34) comprising a first fluid end assembly ("treatment fluid is pumped and discharged through corresponding pump outlets 42" - ¶ 26 & fig 6), the first fluid end assembly including a lower pressure fluid line into the first fracturing pump ("inlets 40" - ¶ 26) and a high pressure fluid line out of the first fracturing pump ("outlets 42" - ¶ 26);
	a second fracturing pump (second one of the plurality of "pump 22") comprising a second fluid end assembly (42 - ¶ 26 & fig 6), wherein the first fluid end assembly and (shown in both fig 1 with "pumps 22" clearly facing the same direction, as well as by the flowlines of fig 6);
	an electric motor (drawn to 24, 28, & 80 together - ¶ 22) comprising a shaft (82 - fig 6) having a first end and a second end that axially extend on opposite sides of the electric motor (fig 6; 80 is part of the "electric motor" as defined above), the second fluid end assembly including a lower pressure fluid line into the second fracturing pump ("inlets 40" - ¶ 26) and a high pressure fluid line out of the second fracturing pump ("outlets 42" - ¶ 26);
	a first drive line assembly coupling the first fracturing pump to the first end of the shaft ("The pumps 22 may be connected and disconnected from the shaft 82, such as with the pump disconnect system 54 shown in FIG. 4, with a clutch, or similar device, as will be appreciated by those skilled in the art" - ¶ 34), wherein the first drive line assembly comprises a first engagement coupling that allows for selective engagement, disengagement, or both of the first fracturing pump with the first end of the shaft (ibid); and
	a second drive line assembly coupling the second fracturing pump to the second end of the shaft, wherein the second drive line assembly comprises a second engagement coupling that allows for selective engagement, disengagement, or both of the second fracturing pump with the second end of the shaft (ibid). 
	Gambier only shows the pumps schematically (fig 6), and therefore does not expressly disclose that the inlets and outlets of each respective fluid end are on the same side of the fracturing pump. The examiner notes that Gambier teaches conventional (¶ 26). The examiner notes that "triplex pumps" are conventional and well known in the art, as supported by the Schlumberger Oilfield glossary entry therefore, including with this action. The examiner also notes that the "fluid end" of triplex pumps (where the fluid to-be-pumped is drawn in, pressurized, and discharged) is all conventionally on the same side of the pump, as supported by the Chong reference below.
	Chong discloses a fracturing pump (¶s 2 & 24) with a power section (202, fig 2) and a fluid end (210), that may be a triplex pump, or any of the other types of pumps also taught by Gambier (¶ 69 pf Chong; ¶ 26 of Gambier).The fluid end has a low pressure fluid inlet (226, fig 2 & ¶ 34) and a high pressure fluid outlet ("one or more fluid outlet conduits 235" - ¶ 35), wherein both the lower pressure fluid inlet and the high pressure fluid outlet are on the same side of the pump (fig 2). The examiner notes that Gambier already teaches the multiple pumps facing the same direction relative to the transport (shown in both fig 1 with "pumps 22" clearly facing the same direction, as well as by the flowlines of fig 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to place the fluid inlets and outlets on the same side of their respective fracturing pump as taught by Chong in the system taught by Gambier. Gambier only shows the pumps schematically, thus forcing the reader to look elsewhere for a more detailed description. Chong shows a conventional arrangement for these lines, as they must reasonably be close to the fluid end of the pump. In addition to being clearly simpler (routing the fluid through the power end is more complex, for example), this allows for 

	Dependent claim 14: the engagement coupling comprises a clutch ("The pumps 22 may be connected and disconnected from the shaft 82, such as with the pump disconnect system 54 shown in FIG. 4, with a clutch, or similar device, as will be appreciated by those skilled in the art" - ¶ 34) or a spline-tooth coupling that allows for selective engagement, disengagement, or both (ibid). 


	Claims 12, 13, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0068031 (Gambier) & US 2015/0275891 (Chong), in further view of US 2002/0002101 (Hayashi).
	Claim 12: The combination discloses all the limitations of the parent claims but does not expressly disclose those of the present. Gambier does not expressly disclose the details of the clutch actuation but does disclose it is hydraulically actuated (¶ 29).
	However Hayashi discloses a clutch control apparatus (title) comprising: an engagement panel (housings and securements necessary for the system of fig 1) comprising a control valve ("electromagnetic valves 30, 31" - ¶ 20) that allows for adjusting a hydraulic fluid pressure to disengage a clutch from the driving motor (¶ 28; "fracturing pump" and "electric prime mover" are taught by Gambier) based on receiving a remote command from a control network ("electronic control unit 14" - ¶ 20 with a remote signal from the operator via knob 22 - ¶ 28; the dashed communication lines shown in fig 1 identify a "control network").
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the clutch actuation mechanism taught by Hayashi to actuate the clutch taught by Gambier. The clutch taught by Gambier is actuated while the pumps are operating (¶s 28 & 29). The actuation mechanism taught by Hayashi prevents shock resulting from the sudden release of torsional torque (abstract). While Hayashi discusses this with respect to vehicles, the problem to be solved (MPEP §2141.01(a), subsection I) is applicable to Gambier as well. This clutch disengagement shock can damage the related components (¶ 6).

Claim 13: a hydraulic actuator ("cylinder 5 which functions as a fluid pressure cylinder" - ¶ 20 of Hayashi) coupled to the engagement coupling ("The clutch 1 is stroked in the engage/disengage direction by causing a clutch fork 4 thereof to move back and forth by a slave cylinder 5 which functions as a fluid pressure cylinder" - ¶ 20) and the engagement panel (fig 1), wherein the hydraulic actuator is configured to move the engagement coupling to disengage (¶ 20) the fracturing pump (taught by the primary reference) and the shaft of the electric prime mover (ibid) based on the adjusted hydraulic fluid pressure (¶ 20).

Claim 16: the engagement panel (housings and securements necessary for the system of fig 1 of Hayashi) comprises a hydraulic control bank (hydraulic connections between 4 & 30, 31) that couples a hydraulic lever ("clutch fork 4" - ¶ 24 & fig 1) to the ("electromagnetic valves 30, 31" - ¶ 20). Nothing in the phrase "hydraulic control bank" appears to exclude this interpretation. It is improper to import limitations from figures 15A or 15B into the claims where they are not expressly required, as Applicant themselves note in ¶ 32 of the present specification.

Allowable Subject Matter
Claims 1-10, 17, 19, & 20-22 are allowed (with the amendments requested in the "Claim Objections" section above).

Dependent claim 15 recites the same matter that resulted in the allowance of parent case 15/253,686 (now issued as US Patent 10,378,326). Applicant's present amendments to claim 11 are sufficient to overcome the prior statutory double patenting rejection of dependent claim 15 (described in the Action mailed 11/23/2020). The approved terminal disclaimer filed 2/24/2021 linking this case to parent patent US 10,378,326, is also sufficient to obviate a potential obviousness-type double patenting rejection of claim 15. Claim 15 is therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
As mentioned above, dependent claim 15 recites the same matter that resulted in the allowance of the parent case (US serial number 15/253,686, now issued as US Patent 

Regarding independent claims 1 & 17: These claims recite "an engagement panel" which contains "first" and "second electronic controller[s]", "first" and "second electronic control valve[s]", as well as limitations linking these features to each other and the other features of the claim.
The examiner does not find support in the prior art for a rejection of these features: a single "panel" (given its plain interpretation; see figure 15A of the present case) that contains both electronic controllers and electronic control valves which connect and disconnect two pumps from a single prime mover "based on [a] remote command". While the prior art does teach multiple pumps that may be disconnected remotely via hydraulic actuation (see the above rejections), it is neither inherent, nor obvious in light of the prior art, to place all these control mechanism on a single "panel". For example, the control features could be segregated on opposite sides of the transport for individual control of the pumps, or even positioned in a manner that does not equate to a "panel".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676